Citation Nr: 0009227	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-13 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cervical disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty in from June 1964 to 
November 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
major depressive disorder with psychosis, hypertension, 
cervical disc herniation with osteophytes and brain damage 
due to extraction of lower third molar and head injury.  

The veteran filed a timely notice of disagreement to the 
following issues: major depressive disorder with psychosis, 
hypertension and cervical disc herniation with osteophytes.  
The listed issues in the July 1998 statement of the case 
included major depressive disorder with psychosis, 
hypertension, cervical disc herniation and brain damage due 
to extraction of lower third molar and head injury.  The 
veteran withdrew his claim for service connection for PTSD at 
the September 1998 RO hearing.  The listed issues in the 
March 1999 supplemental statement of the case were major 
depression, hypertension cervical disc disease and brain 
damage.  

The veteran did not file a timely notice of disagreement to 
the issue of entitlement to service connection for brain 
damage due to extraction of lower third molar and head 
injury.  This issue is not before the Board on appeal.

Regardless, the issue of entitlement to service connection 
for brain damage due to extraction of lower third molar and 
head injury is not before the Board.  Jurisdiction does 
indeed matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
Court of Appeals for Veterans Claims (Court) has noted that: 
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  One of the steps required for jurisdiction has 
not been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  

The veteran failed to report for the central office hearing, 
and there is no indication from the record as to the reasons 
therefor.  The Board has construed the veteran's failure to 
appear for the October 1999 hearing as a withdrawal of his 
hearing request, and it is accordingly found that no further 
action is required in this regard.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from major depression, which can be 
related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from hypertension, which can be related to 
his period of service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from cervical disc disease, which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for major depression is 
not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 
1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 1112, 1137, 
5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for cervical disc 
disease is not well grounded.  38 U.S.C.A. §§ 1101,1110, 
1111, 1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In these appeals for 
service connection, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has claimed combat service in Vietnam.  The 
appellant's DD 214 does not show that he was a combat 
veteran, although he served in the Republic of Vietnam.  His 
military specialty was Amphibian Tractor Crewman.  He did not 
receive any indicia of combat service such as a Combat 
Infantry Badge or a Purple Heart.  The Board accordingly 
finds that the appellant is not shown to have engaged in 
combat and is thus not entitled to application of 38 U.S.C.A. 
§ 1154(b).  

Background

Service medical records show that the veteran's psychiatric 
condition, heart and spine were normal on his April 1964 
enlistment report of examination.  The veteran was seen for 
difficulty with his nerves and anxiety in December 1965.  The 
impression was duodenal ulcer.  No defects were noted on the 
November 1968 separation report of examination.  

In October 1991 Dr. Carmickle wrote that the veteran reported 
that he was involved in a motor vehicle accident in October 
1990.  The veteran complained of neck pain.  The diagnosis 
was cervical muscle sprain resulting directly from the motor 
vehicle accident.  There were no objective signs or symptoms 
to suggest cervical radiculopathy.  

The VA chest X-ray done in November 1994 showed that the 
veteran's heart size was within normal limits.  

VA treatment records show that the veteran was seen for 
complaints of headaches in February 1995.  The physician 
noted that the veteran's symptoms (depression and anxiety) 
started in his early twenties.  The veteran requested a 
magnetic resonance image (MRI) of his cervical spine in 
November 1995.  The December 1995 MRI of the cervical spine 
revealed C5-C6 disc herniation with osteophytes ridge and 
right paracentral C6-C7 disc-ridge complex with minimal cord 
flattening.

The VA examined the veteran in March 1996.  The cranial 
nerves examination diagnosis was post-traumatic syndrome, 
mainly depression.  The PTSD examination diagnoses were major 
depressive disorder with psychosis; organic brain syndrome; 
and substance abuse, stimulants.  His Global Assessment of 
Functioning (GAF) score was 40.  On the general medical 
examination report the veteran's blood pressure sitting was 
130/80 and standing was 120/80.  The veteran's heart rate and 
rhythm were regular, no heaves, thrills or murmurs were 
noted.  The diagnoses included a history of hypertension, 
currently controlled on medication and cervical disc 
herniation with osteophytes, per the December 1995 MRI.

Dr. Yablonski wrote, in March 1997, that the veteran was seen 
for hypertensive cardiovascular disease.  

At the September 1998 RO hearing the veteran testified that a 
third molar was extracted in February 1968 which resulted in 
his being in a coma for an extended period of time.  He 
stated that this caused his major depression, hypertension 
and cervical disc disease.  The veteran indicated that his 
military medical records had been altered which was the 
reason his claim was denied.  

Analysis

The veteran's statement that his major depression, 
hypertension and cervical disc disease were related to his 
active service cannot serve to well ground the claims because 
he is not shown to be competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. 
App. at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the veteran was discharged from service 
in November 1968 and the record does not show treatment for 
major depression until 1995; hypertension until 1997; and 
cervical disc disease until 1995, more than 20 years after 
his discharge from service.  There is no medical opinion of 
record indicating a nexus between the veteran's inservice 
nerves and anxiety difficulties, noted in 1965, and his 
current diagnosis of major depression.  Although he reported 
a history of hypertension at the 1996 VA examination the 
first diagnosis of hypertension of record was in 1997.  There 
is no medical opinion of record indicating a nexus between 
the veteran's current diagnosis of hypertension and his 
service.  In October 1991 Dr. Carmickle wrote that the 
veteran reported that he was involved in a motor vehicle 
accident in October 1990.  The veteran complained of neck 
pain.  The diagnosis was cervical muscle sprain resulting 
directly from the motor vehicle accident.  There is no 
medical opinion of record indicating a nexus between the 
veteran's current diagnosis of cervical disc disease and his 
service.

There is no medical opinion of records indicating a nexus 
between an inservice tooth extraction and the veteran's 
current diagnoses of major depression, hypertension or 
cervical disc disease.  In view of the absence of these 
facts, his allegation that there is some relationship to 
active service is unsupported.  Therefore, the Board 
concludes that the veteran's claims for service connection 
for major depression, hypertension and cervical disc disease 
are not well grounded and are denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorders to active service, he should petition 
to reopen his claims.  The Board acknowledges that it has 
decided the current appeals on a different basis than did the 
RO.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for major depression is denied.  Service 
connection for hypertension is denied. Service connection for 
cervical disc disease is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

